¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, Gonzalez and Yu, considered at its March 6, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the motion for extension of time to file the petition for review is granted. The petition for review is denied. The Respondent's request for attorney fees is denied. For the Court
/s/ Fairhurst, C.J. CHIEF JUSTICE